*427ORDER
PER CURIAM.
AND NOW, this eighth day of May, 1984, it is hereby ordered and decreed that the appellee’s petition is granted, and said judgment, 503 Pa. 292, 469 A.2d 560 is hereby amended to read as follows:
“ON CONSIDERATION WHEREOF, it is now hereby ordered and adjudged by this Court that the order of the Superior Court is affirmed in part and reversed in part; that portion of the order of the Superior Court which permits the assertion of a claim for work loss benefits by an estate is affirmed, and that portion of the order of the Superior Court which permits the assertion of survivor’s loss benefits is reversed.”
NIX, C.J., and PAPADAKOS, J., did not participate in the consideration or decision of the case.